Citation Nr: 1218890	
Decision Date: 05/29/12    Archive Date: 06/07/12

DOCKET NO.  05-29 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a claimed acute myocardial infarction or transient ischemic attacks (TIAs).

2.  Entitlement to service connection for glaucoma, to include as secondary to herbicide exposure and to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carsten, Counsel



INTRODUCTION

The Veteran served on active duty from March 1964 to March 1966.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In January 2009, the Board denied entitlement to service connection for residuals of an acute myocardial infarction or TIAs.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2010 memorandum decision, the Court vacated the Board's decision and remanded the matter for readjudication.  In September 2010, the Board remanded this issue.

Additionally, in January 2009, the Board remanded the matters of entitlement to service connection for diabetes, glaucoma, and asthma.  In April 2010, the RO granted service connection for diabetes and this issue was resolved.  In September 2010, the Board denied entitlement to service connection for asthma.  The Veteran did not appeal this decision.  At that time, the Board also remanded the issue of entitlement to service connection for glaucoma.  

On review, the only issues remaining for the Board's consideration are those specifically listed.  In May 2012, additional evidence was added to the record with a waiver of RO jurisdiction.  See 38 C.F.R. § 20.1304 (2011).  
 
In September 2010, the Board referred the issues of service connection for erectile dysfunction, claimed as due to service-connected diabetes, and for special monthly compensation based on loss of use of a creative organ.  In December 2011, the Appeals Management Center (AMC) determined that there were inferred issues requiring immediate attention by the RO.  Specifically, that private medical records show treatment for residual disabilities associated with the Veteran's service-connected diabetes.  On review, it does not appear that action has been taken on these issues. Additionally, in the May 2012 written brief presentation, the representative asked the Board to refer various claims to the RO.  The Board does not have jurisdiction over these issues and the referenced issues are also referred to the Agency of Original Jurisdiction (AOJ) for the appropriate action.

The Virtual VA efolder has been reviewed.

The issue of entitlement to service connection for glaucoma, to include as secondary to herbicide exposure and to service-connected diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC, in Washington, DC.


FINDINGS OF FACT

1.  Evidence of record does not show that the Veteran had a myocardial infarction, and as such, there are no residuals thereof.

2.  The Veteran did not suffer a TIA during service or for many years following service; and the preponderance of the evidence is against finding that the Veteran currently has residuals of a TIA that are related to active military service or events therein, to include herbicide exposure, or proximately due to or aggravated by service-connected disability.  


CONCLUSION OF LAW

An acute myocardial infarction or TIA was not incurred during service, nor may it be presumed to have been incurred therein; and any such disability is not secondary to or aggravated by service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issue decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in April 2005, January 2009, and September 2010, VA advised the Veteran of the information and evidence needed to substantiate a claim, to include on a secondary basis.  These letters provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.  The appeal was most recently readjudicated in the January 2012 supplemental statement of the case.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records and identified private medical records.  Records were requested from the Social Security Administration (SSA), but response received indicates that the Veteran never filed for disability benefits.  Pursuant to the September 2010 remand, the Veteran was to be scheduled for a VA examination to ascertain whether there was objective evidence of a myocardial infarction and TIAs, and if so, to determine the most likely etiology.  The Veteran underwent a VA examination in November 2011, which substantially complied with the remand directive.  On review, the examination is adequate and further examination is not warranted.  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c). 

Analysis

The Veteran contends that service connection is warranted for an acute myocardial infarction or TIAs (claimed as mini-stroke).  In his August 2005 VA Form 9, the Veteran stated his belief that it was more likely than not that the disabilities he suffered from were all related and a direct result of his exposure to Agent Orange while stationed in Vietnam.  

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for certain chronic diseases, including cardiovascular disease, and brain hemorrhage and brain thrombosis, if manifested to a compensable degree within one year following discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

Service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents.  38 C.F.R. §§ 3.307, 3.309(e).  

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In order to establish entitlement to service connection the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Without a currently diagnosed disability, service connection may not be granted. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement for a current disability, however, is satisfied when a claimant has a disability either at the time a claim for VA compensation is filed, or at any time during the pendency of that claim.  A claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).

Initially, the Board will address whether there is evidence of current disability.  The April 2010 Memorandum Decision notes the Secretary's concession that the Board failed to consider evidence favorable to the appellant's claim.  Specifically, medical records indicating that the Veteran received treatment for probable TIA or another type of ischemic event such as syncope.  "Syncope" is defined as "a temporary suspension of consciousness due to generalized cerebral ischemia."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1845 (31st ed. 2007).  Cerebral ischemia, also known as a cerebral infarction, is a condition related to TIA.  Id. at 948.  The Court agreed that the Board failed to consider this favorable evidence and that a remand was necessary.  

Medical evidence of record does not confirm that the Veteran had a myocardial infarction and on VA examination in November 2011, the examiner indicated that the Veteran did not have a history of myocardial infarction.  Since the Veteran has not sustained or incurred a myocardial infarction, there are no residuals thereof.  

Private medical records dated in September 2004 indicate that the Veteran was seen following a recent hospital stay for syncope, dizziness, and dysarthria thought secondary to TIA.  The Veteran was started on Plavix.  Subsequent records show that the Veteran has intermittent complaints of syncope and dizziness and he continues on Plavix.  A January 2011 record indicates that the Veteran still has mild dizziness on occasion, mostly with positional changes and that HCTZ had to be stopped in the past secondary to positional change dizziness.  An underlying history of TIAs was noted.  A September 2011 record notes a prior history of TIA and includes an assessment of TIA.  

On VA examination in November 2011, the examiner indicated that there was no current evidence of TIA and on examination, the Veteran had no carotid bruits and pulses were normal.  The examiner noted a history of probable TIA diagnosis but that the Veteran also had syncope which would not be caused by TIA unless he had severe bilateral carotid stenosis obstructing entire blood flow in the brain causing him to pass out.  The examiner questioned the prior history of TIA and noted he was diagnosed as probable TIA in the past based on dizziness, and he had vertigo as well.  Carotid studies done in 2004 showed 16-49 percent stenosis bilaterally which may not explain TIA as it was not significant enough.  

On review, it is unclear whether a TIA diagnosis was actually confirmed.  Notwithstanding, given the foregoing evidence and resolving reasonable doubt in the Veteran's favor, the Board concedes evidence of current disability.  

Service treatment records are negative for any TIAs and a probable diagnosis was not noted for many years following discharge.  Thus, there is no evidence of a chronic disorder during service or manifested within one year following discharge.  

Evidence of record establishes that the Veteran served in Vietnam; however, TIAs are not listed as a disease presumptively associated with herbicide exposure.  See 38 C.F.R. § 3.309(e).  The Board acknowledges that ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina) was recently added to the list of disabilities associated with herbicide exposure.  For purposes of this section, however, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  Id. at Note 3.  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards Act does not preclude a veteran from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, under Combee, the presumption is not the sole method for showing causation and thereby establishing service connection.  See also Stefl v. Nicholson, 21 Vet. App. 120 (2007). 

In determining whether any current diagnosis is etiologically related or otherwise aggravated by active military service or service-connected disability, the Board notes that the November 2011 examiner questioned the TIA diagnosis.  He did, however, indicate that even if the carotid studies explained the TIA, the etiology would be the Veteran's other risk factors, hypertension, hyperlipidemia, and smoking history.  He further stated that the Veteran did not have diabetes at the time of his probable TIA.  

On review, the claims folder simply does not contain competent evidence relating any TIA diagnosis to active military service or events therein, to include herbicide exposure.  There is also no competent evidence indicating that such is proximately due to or aggravated by service-connected disability.  In making this determination, the Board acknowledges the Veteran's contentions, but notes that as a lay person, he is not competent to render an etiology opinion on a complex medical question.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

The Board also acknowledges that the Veteran is service connected for posttraumatic stress disorder (PTSD) and he submitted articles suggesting a relationship between PTSD and various physical health problems.  These articles, however, are general in nature and do not serve to establish a causal relationship between any diagnosed TIA and service-connected PTSD.  See Mattern v. West, 12 Vet. App. 222 (1999); Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998). 

In summary, the Board finds no basis for awarding service connection.  The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for residuals of a claimed acute myocardial infarction or TIAs is denied.  


REMAND

The Veteran contends that he is entitled to service connection for glaucoma.  He has asserted that he currently has glaucoma that is related to Agent Orange exposure and/or service-connected diabetes.  

In September 2010, the Board remanded this issue and directed that the RO schedule an examination to determine the nature, extent and likely etiology of the claimed glaucoma.  

The Veteran underwent a VA eye examination in November 2011.  Diagnosis included glaucoma suspect in both eyes/ocular hypertension.  The examiner stated that the Veteran was likely leaning toward glaucoma but at this time he would be termed glaucoma suspect based on optic nerve cup appearance and ocular hypertensive based on current intraocular pressures.  Review of private records, however, shows various diagnoses including glaucoma suspect, primary open angle glaucoma and chronic open angle glaucoma.  Thus, there appears to be evidence of current disability.  Regarding etiology, the November 2011 examiner opined that the glaucoma was likely family history related and there was no history of eye trauma which would exacerbate glaucoma.  

On review, the remand directives specifically requested that the examiner opine whether the disability was the result of injury or disease incurred or aggravated during service, to include herbicide exposure; and whether the disability was caused or aggravated by service-connected diabetes.  While the examiner discussed etiology, there is no indication that the specific questions were addressed.  The Court has held that a remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.  Given those pronouncements, and the fact that the development sought by the Board in this case has not been fully completed, another remand is now required.  38 C.F.R. § 19.9 (2011). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request an addendum from the November 2011 VA eye examiner.  If the examiner is unable or unwilling to provide the requested information, the RO/AMC should arrange for an opinion by another qualified examiner.  

Following review of the claims folder, to include the Virtual VA efolder, as pertinent, or relevant records therein, the examiner is requested to opine whether glaucoma is at least as likely as not (i.e., there is a 50 percent or greater probability) the result of injury or disease incurred in or aggravated during the Veteran's military service, to include herbicide exposure.  Further, the examiner should opine whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such disability (a) was caused, or (b) is aggravated by the Veteran's service-connected diabetes mellitus.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation, consistent with 38 C.F.R. § 3.310 (as revised effective in October 2006).  Additional examination is not required, unless requested by the examiner.  A complete rationale must be offered for any opinion provided.  

2.  After the development requested has been completed, the RO/AMC should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AMC/RO must implement corrective procedures at once. 

3.  Upon completion of the above development, and any additional development deemed appropriate, the RO/AMC should readjudicate the issue of entitlement to service connection for glaucoma.  All applicable laws, regulations, and theories of entitlement should be considered.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


